Title: John McAllister & Son to Thomas Jefferson, 9 January 1815
From: McAllister & Son, John (Philadelphia firm)
To: Jefferson, Thomas


          Sir  Philada Jany 9th 1814 1815
          Your letter of 24th Ulto with a pair of Spectacles and their Set of Glasses was duly recd by mail—
          The reason that the Glasses rendered indistinct vision and confused objects was, that the Centre of Convexity was not in the Centre of the Glass—at the time they were not fitted up we were not fully aware of the necessity of having them so, and the workman who fitted them to the frames had Cut them down too much on one side—we herewith send in lieu of them others which you will find to be free of that fault.—Those in the frames are 16 Inches Focus—you will know the Focus of the others by the marks on their respective envelopes—
          There is no charge for what we have done, and we regret that our former Error has deprived you of the use of the Glasses and given you the trouble of Sending them—
          with sentiments of respectJohn McAllister & Son
        